El Juez Pbesidente Señor Del Toro
emitió la opinión del tribunal.
Éste es un pleito sobre daños y perjuicios fallado en contra del demandante.
En la demanda se alega qne el 14 de mayo de 1934 la mercantil demandada era dueña de un camión dedicado al transporte de carga que guiaba su socio Alejandro Méndez por la carretera insular núm. 3, yendo en la plataforma Leo-nides Hance, su empleado, y que al doblar una curva Méndez no redujo la velocidad y como fuera por el centro de la carretera, al enfrentarse con otro camión que iba en dirección contraria desvió súbitamente, lanzando al camino a Hance que se fracturó el cráneo y murió a consecuencia de la frac-tura.
Se alega, además, que Hance iba sujeto con sus manos a una de las divisiones de madera del camión y que éste a pesar de llevar carga no tenía barandas laterales, que Hance tenía diez y nueve años de edad, era activo y saludable, cursaba el octavo grado en las escuelas públicas y ganaba un peso diario con el cual ayudaba a sus padres que son sus únicos herederos, estando la madre recluida en el manicomio insu-sular.
La demanda la interpuso el padre. Reclama como com-pensación por sus sufrimientos morales y pérdidas materia-les diez mil dólares.
Aceptó la demandada que era dueña del camión, que lo guiaba su socio Alejandro Méndez, que Hance era su em-pleado, que cayó y murió; pero sostuvo que la caída se debió a la propia negligencia del empleado consistente en haberse sentado sobre un barril de aceite que rodó debido al movi-miento natural del vehículo al tomar la curva, perdiendo Hance el equilibrio y cayendo en el momento mismo en que. pasaba otro camión que lo arrolló y le produjo las contusio-nes que le ocasionaron la muerte.
Alegó, además, la demandada que los padres de Hance acogiéndose a la Ley núm. 85 de 1928 (pág. 631), presénta-*338ron sn reclamación a la Comisión Industrial que la resolvió definitivamente, motivo por el cual quedaron impedidos de lecurir a los tribunales de justicia.
Fué el pleito a juicio y la corte lo falló en contra del de-mandante, como ya dijimos. En su relación del caso y opi-nión se expresó, en parte, como sigue:
“El sitio del accidente fué inspeccionado por el tribunal ... es una curva que por la topografía natural del terreno, impide la vi-sión de un lado a otro, o sea, de las dos rectas que están unidas por la curva. La carretera tiene un ancho de 6 metros 80 centímetros en el sitio en donde según la prueba, se cruzaron los vehículos. Éstos, medidos por el marshal en presencia del tribunal, tienen el de la demandada 2 metros de ancho, y el otro un metro 92 centímetros. Al llegar el truck de la demandada, decimos nosotros estableciendo los hechos, de acuerdo con la evidencia al vértice o ángulo de la curva y como a una distancia, que cerca del sitio donde queda el vér-tice o ángulo más agudo de la curva, y en los momentos que otro truck, que venía en dirección contraria le pasaba al de la demandada, se cayó un drum (barril de acero) e inmediatamente después cayó en la carre-tera el cuerpo de Leonides Hance Mateo. El truck de la deman-dada venía cargado con 93 cajas de fideos y 3 drums (barriles de acero) vacíos. Ni las cajas ni los otros drums (barriles de acero) se cayeron. No hubo choque entre los vehículos y nada sostiene la alegación de la demandada, de que otro truck arrollara o causara lesiones al occiso. El único testigo presencial de los hechos, esto es, el único testigo que presenció la caída, Pelegrín Torres, no puede dar una descripción exacta de cómo fué la caída. La demandada presentó un documento también jurado y suscrito ante un notario público por este mismo testigo, que da una versión completamente contraria a la dada en el juicio. El hecho cierto es, después de con-siderar toda la prueba, que el fenecido Leonides Hance, que venía ese día trabajando como peón de la demandada, venía en la plata-forma, no sabemos si sentado, o parado, y que al tomar el auto-camión de la demandada la curva que existe en el sitio a que nos referimos en la inspección ocular, otro camión que venía en direc-ción contraria le pasó, y sin que hubiera choque o conmoción al-guna, inmediatamente después se cayó un drum (barril de acero) de los tres que venían como parte de la carga y detrás del drum cayó Leonides Hance Mateo a la carretera, sufriendo lesiones délas cuales falleció.
*339“Veamos si los actos ele negligencia alegados por el demandante ban quedado establecidos por la prueba. Descartando el testimonio de Pelegrín Torres, Francisco Rivera describe la velocidad del auto-camión de la demandada como ‘bastante regular;’ Ana María Pérez la describe ‘mueba velocidad;’ Ramón Rivera Vizearrondo declara que antes del accidente el empleado de la demandada le pasó en su auto-camión a una velocidad superior a la que él llevaba, que era de 30 a 35 kilómetros por hora; Secundina Conde, que ‘iba a grande velo-cidad;’ igual manifestación hizo Eladio Mulero. Todos convienen en que el autocamión de la demandada venía por el centro de la carretera. No aparece de la prueba que se cayera ninguna otra parte de la mercancía que el truck conducía; que el vehículo chocara con otro, ni que tampoco se cayera otro de los peones que venían mon-tados en la plataforma.
“Ninguna ley en Puerto Rico impone la obligación de que un auto-camión de carga esté provisto de barandas laterales sobre su plata-forma a fin de evitar la caída de las personas que viajan en el mismo. No constituye tampoco negligencia per se el que un vehículo camine por el centro de la carretera, si tiene el camino expedito, y nada hay que le haga presumir la existencia de algún peligro inmediato. En el caso de Aguayo v. Municipio de San Juan, 35 D.P.R. 425, la prueba tendió a demostrar que el conductor del vehículo propiedad •del municipio, ocupaba el centro de la carretera, y se resolvió que generalmente no constituye negligencia accionable el que el conductor de un vehículo ocupe cualquier parte del camino cuando no está pasando por su frente ningún vehículo o persona. La regla general en acciones de negligencia, es que la oeurrecia de un accidente no crea ninguna presunción de negligencia, a menos que las circunstan-cias que rodean el suceso causante del daño sean de tal carácter que ofrezcan una base para inferir razonablemente que si se hubiera ob-servado el debido cuidado, diligencia y celo por parte del obligado a ello, el accidente no hubiera ocurrido. Doctrina ésta que aparece citada en Correa v. The Fajardo Sugar Co., 29 D.P.R. 341, 345. También es conocida la regla de que la negligencia debe probarse por lo menos razonablemente..
“Discute el demandante en su alegato que la inferencia a que lógicamente puede conducirnos el análisis de la prueba, es a la de que el accidente ocurrió por la culpa o negligencia del agente de la de-mandada, y que la doctrina de res ipsa loquitur es aplicable. Aquí la demandada ha ofrecido una explicación satisfactoria del' hecho y su único pecado ha sido pretender que este accidente fuese some-tido a decisión de la Comisión Industrial de Puerto Rico, para que *340este organismo pagase indemnización al demandante por virtud de tal accidente. Esta inferencia la bace resaltar el demandante en cnanto a las contradicciones que se notan en las declaraciones de los •testigos. Ya antes hemos dicho que hay uno de ellos, Pelegrín Torres, cuyo testimonio tenemos que descartar, no obstante ser un tes-tigo presencial de los hechos. Las manifestaciones que hizo en su declaración ante el tribunal y aquéllas que hiciera ante un notario, desvirtúan por completo su declaración, ya que en una y en otra relata la ocurrencia de hechos completamente absurdos. Pero to-mando las declaraciones de los demás testigos y apreciando nosotros el calibre mental de éstos, llegamos a la conclusión de que no hay aquellos elementos de prueba que podrían dejar satisfacer la concien-cia de un juzgador al dictar un fallo condenatorio en este caso, ya que la prueba es tan deficiente, imprecisa y vaga, que no habría base suficiente para sostenerlo. En Pacheco v. Méndez, 41 D.P.R. 697, se cita la doctrina jurídica de Cruz et al. v. Frau, 31 D.P.R. 92, 98, en cuanto a la obligación que tiene el conductor de un vehículo ai tomar una curva, de reducir la velocidad, ya que ignora lo que ha de encontrar después de la curva, y toda vez que si tiene absoluto control sobre la máquina, de ir a una velocidad moderada, puede evi-tar el accidente; pero en este caso son los propios testigos del de-mandante, quienes no determinan, en primer lugar, la exagerada ve-locidad del conductor, y en segundo lugar, porque por nuestra apre-ciación del sitio en donde se desarrollaron los hechos, no creemos po-sible que un vehículo pesado de motor pueda tomar la curva que allí existe a una velocidad tal que determine la caída de un drum (barril de acero), que es un artefacto de pesada construcción, pues según un testigo dijo, pesaba 150 libras. Sin embargo, ninguna de las cajas de madera usadas para envasar fideos, que estaban vacías y que constituían la mayor parte de la carga del truck, se salió del mismo ni niguna otra persona sufrió golpe, lesión o accidente alguno con motivo de haber tomado la curva el agente de la demandada, en la forma que se alega en la demanda. La circunstancia de que el truck de la demandada aparezca a mayor distancia de la que el deman-dante expuso en su declaración, tampoco tiene significación si se con-sidera que en la dirección Oeste, o sea hacia San Juan, la carretera forma una pendiente bástante inclinada, y si se considera además que de acuerdo con nuestras mensuras la distancia de donde cayó el mu-chacho al sitio donde paró el truck hay como tres de 40 (sic) metros. No se puede, esperar que un vehículo pesado de motor pare auto-máticamente y sin que deje una profunda huella o surco en la ca-rretera o se percaten de tal parada súbita los ocupantes del vehículo. *341Nada de esto arrojó la prueba. La circunstancia de que en este caso un hombre joven, robusto, de alguna instrucción baya perdido la vida, no puede constituir per se fundamento bastante para im-putar negligencia a la demandada. Creemos que una persona que aborda un vehículo como el de la demandada, o sea un autocamión destinado al transporte de mercaderías, asume cierto riesgo en cual-quier lesión que pudiera sobrevenir. Si no en absoluta concordancia con esta teoría, le sirve, sin embargo, de fundamento la doctrina jurídica del caso de Rivera v. Graham, 34 D.P.R. 1.
“Apreciando toda la ev±ueneia aportada en este caso y después de estudiar las declaraciones de los testigos de una y otra parte, y de considerar las apreciaciones .que hace el Tribunal Supremo de Puerto Rico ,en el caso de Pacheco v. Méndez, supra, por labios de su malogrado juez y maestro, Hon. Jacinto Texidor, de las declara-ciones de los testigos sobre su fuerza probatoria, sobre su veracidad y sobre la verosimilitud de los hechos que describe, llegamos a la con-clusión de que no ha probado el demandante los actos de negligencia que imputa a la demandada, y en estas condiciones, no puede prospe-rar su demanda.”
El demandante en su alegato sostiene que la corte erró al establecer los hechos, al exonerar de culpa y negligencia a la demandada, al apreciar la prueba y al declarar no apli-cable la doctrina de res ipsa loquitur, y le atribuye prejuicio y apasionamiento en su actuación.
Examinemos la evidencia. Para probar el matrimonio del demandante con Laura Mateo, el nacimiento de Leonides Hance y su defunción presentó el demandante tres certifica-ciones que se admitieron sin objeción de la parte demandada. Con su objeción se admitió otra certificación creditiva de que Leonides cursó la escuela elemental.
Comenzó entonces la prueba de testigos. Declaró el pro-pio demandante. Dijo que le avisaron del accidente y salió en busca de su hijo encontrándolo al fin muy grave en la Clí-nica Miramar; que fue a ver a Alejandro Méndez “y me dijo que el muchacho venía en el truck y se estropeó allá en Pie-dras Blancas. ‘Yo he tratado por llevarlo a la Comisión para hacerte así el favor de que tú no quedes mal, aunque él no venía trabajando, yo lo traía encargado para que se *342entendiera con unos sacos que iba a dejar allá en Santurce;’ ” que regresó a su casa de Loíza y al día siguiente le infor-maron que su bijo había muerto, vino y vió su cadáver; que su esposa está en el manicomio; que tiene con ella cinco hijos con quienes vive en su casa; que Leonides tenía diez y nueve años, era de naturaleza fuerte y le ayudaba en su trabajo ganando de noventa centavos a un peso diarios que empleaba en sí mismo y en los gastos de la casa y calcula la pérdida material que su muerte le ha ocasionado en seis o siete mil pesos, habiendo reclamado por la total diez mil.
Seguidamente fué llamado Pelegrín Torres, quien declaró que era peón del camión de Méndez & Hno. que guiaba Alejandro el día del accidente, 14 de mayo de 1934; que en el camión iban también Leonides Hance, Alejandro Ortiz y otro que le dicen Luis, que el camión iba ligero por el centro de la carretera, y al aproximarse a la curva no tocó; que en la curva “se encontró con otro truck que subía y por la misma rapidez que llevaba dió un zigzag y se cayó un drum y de-trás del drum se cayó Leonides Hance sobre la carretera;” que iban cuatro drums sueltos en la plataforma; que Hance iba frente a él, parte izquierda, en el medio de dos drums parados.
A repreguntas de la defensa contestó:
“P. — ¿De manera que usted le quiere decir a la corte que venían cerca de cien cajas de ñdeos vacías? E. — Cincuenta y tres. P.— ¿Con un encerado por encima, sin atar? E. — Las cajas no venían amarradas, el encerado venía amarrado por encima, como se le pone. P. — ¿De manera que las cajas no se movieron? E. — Cuando hizo el zigzag se cayeron las cajas por el lado. . . . P. — ¿En la parte tra-sera de la plataforma del camión venían cuatro drums? E.' — Cuatro drums. . . . P. — ¿Esos drums no venían amarrados? E. — No, se-ñor, en ningún momento. P. — ¿Y Leonides no estaba sentado1 sobre un drum? E. — No señor, estaba parado. Aquí está un d/rum y aquí está él, recostado sobre la baranda. . . . P. — ¿Y a juicio de usted, Méndez tomó la curva muy ligero? E. — Si no la toma tan ligero, no pasa el accidente. . . . P. — ¿La caída de Hance, si usted lo sabe, coincidió en el momento en que se cruzaban los dos vebícu-*343los, o fué más o menos antes ele cine se cruzaran o después de cru-zarse? B. — La caída del muchacho coincidió con el zigzag que dió Alejandro Méndez cuando vió el otro truck. P. — ¿Pero coincidió la caída del muchacho más o menos antes, en los momentos o después de haberse cruzado el truck? B. — En el mismo acto que hizo así, para adentro, cayó el muchacho en la parte atrás del otro truck. P. — ¿ Y el otro carro no lo estropeó? B. — No señor. ...”
Se llamó entonces a Francisco Rivera quien dijo que es-taba parado en la carretera, en la curva de Piedras Blancas, y vió al camión de R. Méndez & Hno., guiado por Alejandro Méndez “y alante venía un señor con él y atrás venían tres personas, y cuando llegaron allí a la curva, al mismo centro de la curva, apareció el otro carro, ... él entonces trató de sacar el cuerpo porque venía a velocidad y un poco de su derecha, y entonces cuando hizo así, que trató de echar el guía para coger su derecha, entonces . . . salió un drum y detrás del drum un muchacho que se cayó al suelo y se re-ventó en el suelo con la calle.”
Francisco Carrillo, el siguiente testigo, dijo que vivía cerca de la curva de Piedras Blancas, que acababa de soltar dos yuntas de bueyes y al salir al camino vió “el truck de don Alejandro” que venía de Carolina para Río Piedras y al enfrentarse con otro de Jesús Arroyo que subía en direc-ción contraria tuvo que desviarse porque se trataba de una curva bien cerrada e iba a mucha velocidad y “se fue un drum alante y la víctima atrás.”
Ana María Pérez dijo que vivía a la orilla de la carre-tera y sintió un alboroto de “un truck que venía muy ligero, y al venir ese truck muy ligero, venían unos señores encima del truck y dice uno ‘ Gallego, Gallego, Gallego, para, para, (fue mataste a uno.’ Entonces él siguió corriendo y mucho más para abajo de mi casa se paró. . . El truck venía a mucha velocidad, iba corriendo demasiado de mucho . . . apeé abajo al patio de mi casa, que hay una puerta de entrada a la ca-rretera y en eso miré así para arriba, y cuando vi así para arriba vi al señor tendido en la carretera. Entonces *344corrí para arriba de mi casa, cogí un cubo de agua para írselo ■a echar, creyendo que estaba vivo, pero cuando llegó el cubo •de -agua, me dijeron, ‘No le eche agua que ya está muerto.’ "Pero ahí, a los pocos minutos boqueó así y se inclinó y allí entonces le echamos el cubo de agua.”
Bamón Bivera Vizcarrondo, Márshal de la Corte Municipal de Carolina, manifestó que iba en su auto en dirección de Carolina a Bío Piedras, a una velocidad de 30 a 35 kiló-metros y Méndez con su camión le pasó cerca de la curva de Piedras Blancas y al llegar a dicha curva encontró un jo-veneito tendido en la carretera y gente corriendo hacia él, paró y vió al camión como a 50 ó 60 metros.
Jesús Arroyo que era la persona que guiaba el otro ca-mión declaró que en efecto iba de regreso para Carolina con su truck cargado con unos ochenta quintales, despacio, su-biendo una cuesta y se enfrentó con Alejandro Méndez que iba bastante ligero cogiendo una curva “y al enfrentarse con-migo, haló el guía para su derecha” y “se cayó un drum y un hombre al suelo;” que él iba por su derecha y Méndez por el centro de la carretera, . . . que lleva manejando ocho años, “cuando yo llevo drums, cuando van cargados, como pesan cinco quintales, se pueden llevar así, sueltos, pero cuando van vacíos, se llevan amarrados;” que el camión de Méndez “tenía barandas alante y en el medio y atrás,” no laterales, “los drums iban parados y llevaban una soga así.”
Seeundino Conde, quien viajaba en la parte delantera del camión de Arroyo, dijo que iban a poca velocidad por su de-recha porque llevaban mucha carga y subían una pendiente cuando se enfrentaron en la curva con el truck de Méndez que viajaba a gran velocidad; Méndez “al darse cuenta que veníamos nosotros, desvió a su derecha y al desviar a su de-recha se salió un drum vacío de gasolina, y al mismo tiempo que se caía el drum, se cayó un muchacho en el mismo medio de la carretera; en ese momento desviamos el truck para una parte llana que es de grama así, una entrada que hay en Los Mameyes, y allí nos paramos.”
*345Eladio Mulero, quien guiaba otro truck que iba detrás del de Arroyo, manifestó que al encontrarse Méndez con Arroyo, el primero “hizo un zigzag para defenderse del truck que se encontraba en la curva,” y Arroyo “se tiró para la cuneta de allá y le quedó la rueda montada en el talud, y el señor Méndez desvió, y entonces se cayó el drum y el muchacho en esta posición. ...”
A la pregunta “¿El truck guiado por Alejandro Méndez usted pudo notar si caminaba por su derecha al coger la curva"!,” contestó: “No, por eso fué el movimiento que tuvo que hacer el zigzag, porque cogió la curva por el centro de la carretera.”
Raimundo Pagán, jefe de distrito de la policía insular, 'fué a investigar el accidente al sitio donde ocurrió y Méndez le dijo, refiriéndose a Hance, que “aunque él no era peón del carro, pero puede usted ponerlo, porque él trabajaba antes conmigo, podríamos ponerlo,” a lo que se negó el testigo.
José Dolores Ríos, también jefe de distrito de la policía 'insular, declaró que Méndez le “dijo de que el muchacho éste (refiriéndose a Hance) viajaba en el truck, que iba atendiendo unos sacos, que él lo conducía a San Juan para que aten-■diera a unos sacos mientras los peones iban a coger carga, y que siendo hijo de un señor a quien él apreciaba y distin-;guía, y que siendo empleado del truck, que reportaría el caso ■como peón a la Comisión Industrial. ...”
Antonio Palú acompañó al demandante cuando vino a Han Juan a ver a su hijo en la Clínica y fué luego con él ■donde Méndez. “Fui y hablé con Méndez y él dijo que el paciente ya estaba en la Clínica Miramar, y que Hermene-ígildo no tenía que apurarse, puesto que el caso que le ocu-rrió a él, aunque no estaba trabajando, que le había llevado para que le vendiese unos sacos en Santurce, que él buscaba la manera de que se arreglara el asunto. Entonces él vino *al carro y eso mismo le explicó a Hermenegildo Hance de-lante de Rafael Budet y Pelegrín Torres. . ”
*346Llamado nuevamente Jesús Arroyo declaró como sigue:
“Sr. Apellániz: ¿En qué sitio de la curva paró usted su truck?'
“R,. — Yo paré en la entrada de Los Mameyes, qué es una entrada que bay cogiendo la misma curva ésa, que sale un camino así, y desechando la carretera de brea, me metí así, tapando la entrada de Los Mameyes.
“P. — ¿A qué tiempo de ocurrir el accidente usted paró?
“R. — Seguido.
“P. — ¿Por qué pudo parar seguido?
“R. — Porque iba poco a poco, subiendo una curva, iba bastante-cargado.
“Sr. Apellániz: Nada más.
“La Corte: La otra parte.
‘ ‘ Sr. Díaz Collazo: Nada.
1 ‘ Sr. Apellániz: Entonces, hemos terminado nuestro caso. ’ ’
La parte demandada presentó una moción de nonsuit que-fué declarada sin lugar. Introdujo su prueba. Ramón Arias, empleado de la Maryland Casualty Company, fué su primer-testigo. Se le mostró un documento y dijo que era la decla-ración jurada que había tomado al testigo del demandante-Pelegrín Torres ante el notario público Ríos Algarín. Que no hizo al testigo amenaza ni ofrecimiento algunos.
Se llamó al notario Ríos Algarín quien reconoció el docu-mento como la declaración de Torres jurada ante él volun-tariamente por el testigo, después de leerla por sí mismo.
Se presentó el documento en evidencia y la corte lo ad-mitió “no como prueba del caso, sino para impugnar el tes-timonio de Pelegrín Torres en cuanto a que, en fechas ante-riores, hizo manifestaciones contrarias a las que hizo en la. silla de testigos.”
Dice la declaración “que el día 14 de mayo de 1934 sa-limos de Canóvanas para San Juan en el truck Day Elder-Lie. H. P. 65, manejado por Alejandro Méndez, los peones Leonides Hance, Luis García y yo. Que los tres veníamos-montados en la plataforma del truck, pero Hance venía sen-tado sobre un drum de tres que habíamos colocado nosotros-mismos en la plataforma al salir de Canóvanas. Que en el *347trayecto y viniendo nuestro truck a una velocidad moderada, y al tomar una curva se viró el drum en que venía sentado-Hance y éste cayó a la carretera en los precisos momentosen que venía otro truck en dirección contraria, el cual le pasó-por encima causándole graves lesiones. Que de ahí lo reco-gimos y lo llevamos al Hospital Municipal de Carolina y de-allí lo pasaron a la Clínica Miramar en donde tengo enten-dido falleció. Que me consta que el señor Hance era peón auxiliar del truck y que ese día venía a cargar con nostros, en San Juan. Que el que manejaba el tru,ck en que yo via-jaba, Sr. Alejandro Méndez, no tuvo culpa alguna en el ac-cidente, pues en todo momento lo manejó con mucho cuidadoy a velocidad moderada.”
Luis García Vizcarrondo, peón del camión del demandado,, fué el siguiente testigo. Dijo que Hance iba en la parte tra-sera de pie, sentándose unas veces en un drum vacío; que-zal entrar en la curva venía ese otro truck, y Alejandro tomó la curva por su derecha, cuando haló el guía se salió el drum con el muchacho.” Preguntado: “¿Estaba sentado-él entonces sobre el dnomf,” contestó: “Eso no estoy se-guro si estaba o si fué que lo agarró, porque como yo es-taba de espaldas, yo lo vi que se fué con el drum.” Que nada más se cayó del camión, que los drums “traían una soga pasada.”
Alejandro Ortiz, comerciante, iba con Méndez sentado en. la parte delantera del camión, los drums iban detrás de las cajas de fideos, las cajas “iban amarradas, no podían venir sueltas de ninguna manera,” los drums “yo no me fijé si venían amarrados, pero un drum no puede andar por la ca-rretera sin amarrar;” caminaba a velocidad moderada, se-cruzaron sin chocar, cuando “íbamos un poquito más adelante-de la curva . . . tocaron timbre y yo le dije, ‘Tocayo, párese-que ese timbre es a usted.’ ” . . . “y le dije, ‘Párese que se-ha caído un muchacho,’ y fui el primero que abrí la puerta.”'
*348Juan Rivera declaró que el ancho de la carretera en el sitio donde ocurrió el accidente es el de seis metros ocho centímetros, el del camión del demandado dos y el del de Arroyo nno y cinco octavos.
Testificó por último el propio Alejandro Méndez, socio ■de la demandada y chófer que guiaba el camión en que iba Hance. En resumen dijo que cargó en el camión noventa y nueve cajas de fideos vacías y tres drums vacíos que se colocaron en la segunda plataforma amarrados “con un cá-ñamo que abrazaba las cajas y el encerado y los drums;” que Torres, Hance y G-arcía iban detrás; que es chófer desde 1930 y está familiarizado con la carretera; que al llegar a la curva tocó klaxon y al enfrentarse con el otro truck que subía oyó un golpe y se paró; que no hubo colisión; que atendió a Hance llevándolo al hospital; que el Jefe de la Policía le dijo “usted puede marcharse;” que llevaba tres peones, uno de ellos Hance, a quien puso a trabajar por otro ■que estaba enfermo.
En el acta de inspección ocular se consignó lo que sigue:
“Desde Ja entrada de un camino que se le informa al Tribunal .se llama Martín González, aprecia el Tribunal que en dirección Este es una recta, y la carretera sigue en línea recta. En el punto en que está situado el juez, forma una curva que por la topografía del terreno impide la visión desde la recta al otro extremo de la carre-tera. La carretera tiene en este sitio una anchura de 6 metros 80 centímetros; hacia la parte izquierda hay un pequeño talud y a la •derecha un pequeño desnivel que forma la cuneta, pero de muy poco fondo. Aprecia también el Tribunal que desde el punto de donde ha hecho la observación y hacia el Oeste hay una pequeña pendiente. Del sitio donde hizo el juez la observación a donde el demandado manifiesta paró su truck, hay una distancia de 49 metros 40 centí-metros; y del sitio de donde practicó la observación el juez a donde las partes convienen que cayó el muchacho, hay una distancia de 11 metros 60 centímetros. Del sitio donde dice el demandado que paró su truck al sitio donde dicen los testigos de la otra parte que paró su truck, hay una distancia de 41 metros, 20 centímetros, y queda frente a la casa de la testigo Ana María Pérez, y la Corte puede ■apreciar que del rastrillo de entrada de la casa de esta testigo es per-*349feetamente visible el sitio en que los testigos todos convienen en que cayó el occiso. El truck del demandado mide 5.90 metros de largo por 2 metros de ancho. Aprecia la Corte que el vuelo o curva de la carretera frente al camino Martín González y que une los dos trozos rectos de carretera, tiene un desarrollo ele 30 metros. Las partes aceptan que el truck del demandado, que está en el sitio de la ins-pección, marca Day Elder, mide 5.90 metros de largo por 2 metros de ancho, y la Corte aprecia también que la plataforma del truck, a lo largo, está dividida por dos rastrillos o barandillas, pero que no tiene barandas laterales. La altura de la plataforma de este truck es de un metro 5 centímetros. La distancia entre el sitio en que paró el otro camión que conducía Jesús Arroyo al otro extremo es de 6 metros 90 centímetros. El truck de Jesús Arroyo, que está también en el sitio de la inspección, tiene una anchura en su plataforma de 1 metro 94 centímetros; su largo es de 5 metros 63 centímetros. Las partes manifiestan que no tienen observación que hacer y la Corte da por terminada la inspección y ordena que la misma se incorpore a los autos del caso como parte de la evidencia.”
A nuestro juicio de la prueba surge tan claro que el ac-cidente se debió a la negligencia de la demandada que el error cometido por la corte sentenciadora al resolver lo contrario es manifiesto.
Negligente fue la demandada al correr a la velocidad que corría y al penetrar a esa velocidad en una curva por el me-dio del camino. De no ir a esa velocidad y de haber tomado su derecha no hubiera tenido' que hacer el movimiento vio-lento que hizo para no chocar con el otro track, movimiento que determinó la caída de Hance y su muerte como conse-cuencia de ello.
Hance no era uno de los peones encargados del truck, iba en él para atender a un negocio de la demandada en otra línea. De acuerdo con las circunstancias puestas de mani-fiesto por la prueba no cabe atribuir su caída a su propia negligencia.
Es cierto que en Aguayo v. Municipio de San Juan, 35 D.P.R. 425, 427, dijo esta corte: “En este caso la prueba tendió a mostrar que el conductor ocupaba el centro del ca-mino. ’ ’ Y agregó: ‘‘ Generalmente no constituye negligen-*350•cia aceionable que un conductor ocupe cualquier parte del camino cuando no está pasando en cualquier dirección por su frente ningún vehículo o persona.” Pero este caso es muy distinto al de Aguayo. Aquí no sólo iba el conductor por el centro de la carretera, si que yendo por el centro y a gran velocidad tomó una curva que le impedía conocer si el camino estaba o no libre (Cruz et al. v. Frau, 31 D.P.R. 92) como en efecto no lo estaba viéndose obligado para evi-tar un choque con otro camión que venía por su derecha a hacer la rápida y violenta maniobra que hizo y que ocasionó la caída de una persona que iba en el truck confiada a su pericia y diligencia. En el caso de Aguayo se trataba de una niña que “corrió súbitamente hacia el frente del auto-móvil,” no pudiendo el,conductor “evitar el accidente” no obstante los “zigzags y otras tentativas” que hizo “con tal fin. ’ ’
Creemos que la corte sentenciadora expuso bien la juris-prudencia en su opinión cuando dijo:
“. . . La regla general en acciones de negligencia, es que la ocu-rrencia de un accidente no crea ninguna presunción de negligencia, a menos que las circunstancias que rodean el suceso causante del daño sean de tal carácter que ofrezcan una base para inferir razonable-mente que si se hubiera observado el debido cuidado, diligencia y celo por parte del obligado a ello, el accidente no hubiera ocurrido. Doctrina ésta que aparece citada en Correa v. The Fajardo Sugar Co., 29 D.P.R. 341, 345. También es conocida la regla de que la negli-gencia debe probarse por lo menos razonablemente.”
Pero estimamos que aplicando la regla así expuesta a los hechos de este caso se ve uno obligado a inferir razonable-mente que si el conductor hubiera observado el debido cui-dado, diligencia y celo, el accidente no hubiera ocurrido.

Siendo •ello así se impone la revocación de la sentencia apelada y el pronunciamiento de otra declarando la ■demanda con lugar y condenando a la demandada a pagar al •deman-dante una indemnización que atendidas todas las circumstan-
*351
das concurrentes parece justo fijar en $3,000, con más lias •costas del pleito.

El Juez Asociado Señor Wolf disintió.*
El Juez Asociado Señor Córdova Dávila no intervino,